Case: 16-12006   Date Filed: 12/06/2016   Page: 1 of 4


                                                        [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12006
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 2:15-cr-00008-LGW-RSB-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

CHRISTOPHER DASHAUN YOUNG,
a.k.a. Gooch,
a.k.a. Lil Bub,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (December 6, 2016)

Before WILSON, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
               Case: 16-12006     Date Filed: 12/06/2016    Page: 2 of 4


      Christopher Young appeals his 288-month sentence after pleading guilty to

conspiracy to distribute controlled substances, 21 U.S.C § 846, and possession of a

firearm in furtherance of a drug trafficking crime, 18 U.S.C. § 924(c)(1)(A). On

appeal, Young argues (1) that the government breached his plea agreement by not

recommending a sentence within the guideline range, and (2) that the government

did not meet its burden to prove that he breached the plea agreement by obstructing

justice when he tampered with witnesses. After review of the record and the

parties’ briefs, we affirm.

      “Whether the government has breached a plea agreement is a question of

law that [we] review[] de novo.” United States v. Horsfall, 552 F.3d 1275, 1281

(11th Cir. 2008) (per curiam) (internal quotation marks omitted). However, we

review the district court’s determinations regarding the defendant’s conduct,

namely the alleged obstruction of justice, for clear error. See United States v.

Amedeo, 370 F.3d 1305, 1318 (11th Cir. 2004). Also, “we must give due regard to

the opportunity of the district court to judge the credibility of the witnesses, and we

will not overturn the district court’s findings of fact unless they are clearly

erroneous.” United States v. Jenkins, 901 F.2d 1075, 1083 (11th Cir. 1990).

      “The government is bound by any material promises it makes to a defendant

as part of a plea agreement that induces the defendant to plead guilty.” Horsfall,
552 F.3d at 1281 (internal quotation marks omitted). But, the government is freed


                                           2
                  Case: 16-12006      Date Filed: 12/06/2016        Page: 3 of 4


from its obligations under the plea agreement when the defendant substantially

breaches it. United States v. Salmona, 810 F.3d 806, 811 (11th Cir. 2016).

Although the plea agreement between Young and the government includes a

commitment by the government to recommend a sentence within the guidelines

range, it could be voided if Young obstructs justice or otherwise fails to comply

with its terms.

       Regardless of whether the government failed to meet its obligations under

the plea agreement, which is not clear, the government was released from any

obligations under it because Young breached the plea agreement. 1 The district

court found that the government proved, by a preponderance of the evidence, that

Young obstructed justice when he threatened codefendants to remain silent and

refrain from cooperating with authorities. See Salmona, 810 F.3d at 811. The

government presented recordings of phone calls, along with testimony from an FBI

agent and a co-defendant who was the target of some threats. The district court did

not clearly err when it found this testimony to be credible and determined that

Young obstructed justice by tampering with witnesses. See Amedeo, 370 F.3d at

1318. Consequently, the government was freed from its obligations under the plea

agreement after Young’s breach.
1
  The government’s request for a “substantial period of incarceration” is not clearly inconsistent
with its obligation to recommend a sentence within the guideline range, which was 210–240
months (plus a mandatory consecutive 60 month term). Further, the district court explicitly
stated that it did not construe the government’s request as one for an above-the-guideline-range
sentence.
                                                 3
     Case: 16-12006   Date Filed: 12/06/2016   Page: 4 of 4


AFFIRMED.




                              4